DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is a response to U.S. Patent Application No. 17/036,377 filed on 09/29/2020 in which Claims 1 – 30 were filed. Additionally. Applicant filed on 09/29/2020 a new set for claims replacing all prior versions and listing of claims. Claims 1 – 30 were canceled and Claims 31 – 39 were presented for examination. Accordingly, Claims 31 – 39 remain pending for examination.
	This is a continuation of U.S. Patent Application No. 16,787,765 (Now U.S. Patent No. 10,831,987).

	In light of the interview conducted on 12/29/2021, this Action replaces the office action dated 09/01/2021.

Status of the Claims
Claims 31 – 39 are rejected on the ground of nonstatutory double patenting and Claims 31 – 39 are rejected under pre-AIA  35 U.S.C. 103(a).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the 

Specification
The disclosure is objected to because of the following informalities:

Paragraph 0001 recites in part that this application is a continuation of U.S. Patent Application No. 16/789,765…, which is a continuation of U.S. Patent Application No. 16/732,253… “pending”. Accordingly, this paragraph should be amended in order to indicate that U.S. Patent Application No. 16/789,765 is now U.S. Patent No. 10,831,987 and U.S. Patent Application No. 16/732,253 is now U.S. Patent No. 10,839,253. Furthermore, the applications are not “pending”.
 
Appropriate correction is required.

Specification
 	The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 31 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 10,552,520. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 – 13 of U.S. Patent No. 10,552,520 recites a first provisioning system of a first party for provisioning at least one mobile software application to a plurality of remotely-located mobile computing devices, each of the plurality of remotely-located mobile computing devices running a same device-native mobile operating system, the first provisioning system comprising components capable of perform every limitation of the instant application. 
One of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in the U.S. Patent No. 10,552,520. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the first mobile resource provisioning system of the instant 

Examiner Note: the Examiner has explain the obviousness double patenting between the instant application and the U.S. Patent No. 10,552,520, however, the examiner noted that the instant application belong to a group of patents (U.S. Patents No(s). 10,831,987; 10,839,141, 10,372,796, 9,135,227; 9,342,492; 9,311,284; 9,390,191). The examiner noted that the instant application disclosed similar limitations with obvious variation of the invention defined in the U.S. Patents No(s). No(s). 10,831,987; 10,839,141, 10,372,796, 9,135,227; 9,342,492; 9,311,284 and 9,390,191.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 31 and 33 – 36  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewallen (US 6,854,123) in view of Trapani et al. (US 7,500,188) (hereinafter, Trapani).
Regarding Claim 31,  Lewallen teaches a first mobile device resource provisioning system of a first party for provisioning resources to a plurality of remotely-located mobile computing devices, the remotely-located mobile computing devices each using a first native operating system (Lewallen in Col. 11 lines 8 – 16, teaches that the programs defining the functions can be delivered to a computer via a variety of information media, which includes a file server providing access to the programs via a network transmission line and wireless transmission media. Lewallen in Col. 12 lines 32 – 36, further teaches that the method provides a plurality of translator programs for translating source code in a cross-platform computer language to program statements capable of executing on multiple operating system platforms), comprising: 
a. a network interface operatively connected to a network, the network interface used at least in part for communicating with the plurality of remotely-located mobile computing devices (Lewallen in Col. 5 lines 45 – 65, teaches that the user interface program includes user interface (UI) APIs that are used to manipulate UI objects that implement the elements and components of the observable UI features produced by the UI program. A UI layout engine would transform the UI APIs and UI objects to the native operating system objects and interfaces on which the browser layout engine was written to operate. Lewallen in Col. 11 lines 8 – 16, further teaches that the programs defining the functions of the preferred embodiment can be delivered to a computer via a variety of information media, which includes a file server providing access to the programs via a network transmission line and wireless transmission media. Lewallen in Col. 12 lines 32 – 36, further teaches that the method provides a plurality of translator programs for translating source code in a cross-platform computer language to program statements capable of executing on multiple operating system platforms); 
b. at least one computer processor for executing computer code stored on a non-transitory computer readable storage medium (Lewallen in Col. 5 lines 45 – 65, teaches that the user interface program includes user interface (UI) APIs that are used to manipulate UI objects that implement the elements and components of the observable UI features produced by the UI program. A UI layout engine would transform the UI APIs and UI objects to the native operating system objects and interfaces on which the browser layout engine was written to operate. Lewallen in claim 21, further discloses an information bearing medium including code for translating source code to executable code, wherein the code is capable of causing a processor to perform instructions); 
c. a non-transitory computer readable storage medium configured to store 
i. resources for provisioning to at least one mobile device (Lewallen in Col. 4 line 66 – Col. 5 line 13, teaches that the DOM model is a standard interface used to define the structure of documents, particularly HTML and XML documents. In the DOM specification, the term “document” is used in the broad sense to include the components of a textual document as well as components of an application program. All the components of an HTML or XML document, including data as well as program elements, such as the user interface elements can be expressed as hierarchically arranged nodes. Lewallen in Col. 5 lines 45 – 65, further teaches that the user interface program includes user interface (UI) APIs that are used to manipulate UI objects that implement the elements and components of the observable UI features produced by the UI program. A UI layout engine would transform the UI APIs and UI objects to the native operating system objects and interfaces on which the browser layout engine was written to operate), the resources comprising: 
1. at least one mobile software application (Lewallen in Col. 5 lines 45 – 65, further teaches that the user interface program includes user interface (UI) APIs that are used to manipulate UI objects that implement the elements and components of the observable UI features produced by the UI program. A UI layout engine would transform the UI APIs and UI objects to the native operating system objects and interfaces on which the browser layout engine was written to operate), 
2. application data (Lewallen in Col. 5 lines 45 – 65, further teaches that the user interface program includes user interface (UI) APIs that are used to manipulate UI objects that implement the elements and components of the observable UI features produced by the UI program. A UI layout engine would transform the UI APIs and UI objects to the native operating system objects and interfaces on which the browser layout engine was written to operate), 
3. computer program code (Lewallen in Col. 4 line 66 – Col. 5 line 13, teaches that the DOM model is a standard interface used to define the structure of documents, particularly HTML and XML documents. In the DOM specification, the term “document” is used in the broad sense to include the components of a textual document as well as components of an application program. All the components of an HTML or XML document, including data as well as program elements, such as the user interface elements can be expressed as hierarchically arranged nodes), 
4. a media asset comprising at least one of an image, audio, graphic, or video file (Lewallen in Col. 9 lines 42 - 45, further teaches that the DOM makes all of the objects in a page, e.g., HTML or XML page, such as images, forms and even CSS properties, accessible to an application), and 
5. at least one URL (Lewallen in Col. 5 lines 45 – 65, teaches that the user interface program includes user interface (UI) APIs that are used to manipulate UI objects that implement the elements and components of , 
However, Lewallen does not specifically disclose:
ii. at least one mobile device registry used for storing mobile device information associated with at least one of a plurality of said mobile devices (Trapani in Col. 6 lines 51 – 60, teaches that to access the appropriate information content at the information source 102, the user agent 110, communicates the requested resource identifier to the information source 102. Trapani in Col. 14 lines 1 – 7 and the table, further teaches that when there are multiple client browsers on the electronic device 104, the events message should identify which client browser 112 it is associated with. As shown in the table of Col. 14, the events message may contain an event authenticate. The remote HTTP server issued a challenge string requiring the user to prove possession of a valid user id and password for the realm. Trapani in Col. 27 lines 33 – 50, further teaches that user authentication and secure communication is preferred by certain web sites for private end-to-end communication. HTTP Basic Access Authentication scheme is a method of user authentication, by passing a user name and password back to a web server), wherein said mobile device information comprises at least two of: 
1. a mobile device identifier, 2. a mobile device security key, or 3. a mobile device characteristics profile (Trapani in Col. 6 lines 51 – 60, teaches ; and 
iii. computer executable program code that when executed causes the mobile device resource provisioning system to perform a method comprising: 
a) receiving, from a mobile device, a request to send a resource to the requesting mobile device, wherein said request comprises mobile device information associated with the requesting mobile device; b) validating the requesting mobile device by comparing the mobile device information received from the requesting mobile device to the mobile device information stored in the mobile device registry; and c) sending, by the first party, using the said network interface, the requested resource to the validated mobile device (Trapani in Col. 6 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Trapani with the teaching as in Lewallen to authenticate the user and identify the device requesting the resource. The motivation for doing so would have been to establish a private communication end-to-end between the user and the server (See Trapan1 Col. 27 lines 33 – 42).

Regarding Claim 33, Lewallen in view of Trapani teaches the limitations contained in parent Claim 31. Lewallen further teaches:
Lewallen in Col. 11 lines 8 – 16, further teaches that the programs defining the functions of the preferred embodiment can be delivered to a computer via a variety of information media, which includes a file server providing access to the programs via a .
However, Lewallen does not specifically disclose wherein the said mobile device registry information is populated by the first party.
Trapani in Col. 4 lines 39 – 41, further teaches that the information source 102 includes any type of device such as a web server, application server, database or other backend system, or any interface to an information provider.Trapani in Col. 6 lines 51 – 60, teaches that to access the appropriate information content at the information source 102, the user agent 110, communicates the requested resource identifier to the information source 102. Trapani in Col. 7 lies 5 – 14, further teaches that the user agent 110 might inform the information source 102 of the client browser 112 type, electronic device 104 capabilities, and user preferences in the request headers and receives information identifying the properties of the data received (such as the content type, length and encoding) in the response headers. The headers that are sent back and forth between the information source 102 and the server browser 110 may also contain one or more cookies stored at the server browser 110 on behalf of the client browser 112
Trapani in Col. 14 lines 1 – 7 and the table of Col. 14, further teaches that when there are multiple client browsers on the electronic device 104, the events message should identify which client browser 112 it is associated with. As shown in the table of Col. 14, the events message may contain an event authenticate. The remote HTTP server issued a challenge string requiring the user to prove possession of a valid user id 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Trapani with the teaching as in Lewallen to authenticate the user and identify the device requesting the resource. The motivation for doing so would have been to establish a private communication end-to-end between the user and the server (See Trapan1 Col. 27 lines 33 – 42).

Regarding Claim 34, Lewallen in view of Trapani teaches the limitations contained in parent Claim 31. Lewallen further teaches:
wherein the resource received by the validated mobile device is computer code that when executed, alters the functionality of the validated mobile device (Lewallen in Col. 5 lines 45 – 65, further teaches that the user interface program includes user interface (UI) APIs that are used to manipulate UI objects that implement the elements and components of the observable UI features produced by the UI program. A UI layout engine would transform the UI APIs and UI objects to the native operating system objects and interfaces on which the browser layout engine was written to operate. Lewallen in Col. 7, lines 29 - 44 and Fig. 3, further teaches that the bridge processes the API mappings to determine the corresponding user interface API function call, which may comprise the GUID of the API function call. If the UI API function is to instantiate a new UI object, then the bridge uses the pointer to the API function call to . 

Regarding Claim 35, Lewallen in view of Trapani teaches the limitations contained in parent Claim 31. Lewallen further teaches:
wherein the resource received by the validated mobile device is used to update at least in part a previously received mobile software application (Lewallen in Col. 7, lines 29 - 44 and Fig. 3, teaches that the bridge processes the API mappings to determine the corresponding user interface API function call, which may comprise the GUID of the API function call. If the UI API function is to instantiate a new UI object, then the bridge uses the pointer to the API function call to determine the pointer to the UI object. Lewallen in Col. 10 lines 6 – 10, further teaches that the program developer may insert W3C API interfaces in a mixed statement program to manipulate a DOM implemented by the user interface program.  The program developer can access the browser layout engine to generate the user interface for a program written in a different program language, such as Java. This allows the program developer to "draw" the user interface using the HTML browser in the user’s system to provide a user interface that has the same look and feel presented by the installed browser). Accordingly, each element is maintained with attributes of the element. This allows a user to delete, add, or change its content or add or change an attribute. The DOM makes all of the objects in a page, e.g., HTML or XML page, such as images, form and even CSS properties, . 

Regarding Claim 36, Lewallen in view of Trapani teaches the limitations contained in parent Claim 31. Lewallen further teaches:
wherein the sending step of the method is performed by a second party authorized by said first party (Lewallen in Col. 11 lines 8 – 16, further teaches that the programs defining the functions of the preferred embodiment can be delivered to a computer via a variety of information media, which includes a file server providing access to the programs via a network transmission line and wireless transmission media. Lewallen in Col. 12 lines 32 – 36, further teaches that the method provides a plurality of translator programs for translating source code in a cross-platform computer language to program statements capable of executing on multiple operating system platforms). 

Claims 32 and 37 – 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lewallen in view of Trapani and in further view of Merrill et al. (US 2004/0002943) (hereinafter, Merrill).

Regarding Claim 32, Lewallen in view of Trapani teaches the limitations contained in parent Claim 31. 
However, Lewallen does not specifically disclose wherein the mobile device information further comprises at least one signature created using at least one digital certificate associated at least with said first party, wherein said signature is used by the requesting mobile computing device among the plurality of remotely located mobile computing devices to verify that the requesting mobile computing device is authorized by the first party to install the mobile software application on said authorized device. 
Merrill teaches a system management framework for application delivery and configuration management of mobile devices. The framework includes a management server that is configured to communicate download instructions for purposes of configuration management of mobile computing devices (See Merrill’s Abstract). Merrill in par 0023, further teaches that after downloading the package, the application installation component 28 install the packaged software in accordance with the information contained on the download software package. Merrill in par 0062, further teaches that the mobile client device 304 also has program memory 424 into which downloaded applications are installed, a database or other data structure 426 in which client device 304 maintains or caches an offering list indicating applications or packages that have already been made available to the client device. Merrill in par 0064 – 0065 and Fig(s). 4 – 5, further teaches that an initial action 502 comprises creating a distribution package containing the two programs components “golf. cab” and “gold. dat”. The “CAB” file is a common format used for program component distribution and which can be opened by the receiving client device for automatic installation on the client device. Merrill in par 0067 – 0091, further teaches that the generated download instruction file includes various parameters relating to how, when, from where, and under what conditions the subject offering 408 or package may be downloaded by the 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Merrill with the teaching as in Lewallen and Trapani to provide the user with a framework that eliminates undesired security exposure. The motivation for doing so would have been to provide the user with a system management framework that provides multiple signature system substantially eliminates undesired security exposure when the mobile device is operating beyond the protection of a corporate firewall, thus ensuring that the mobile client application downloads remain secure (See Merrill’s par 0034 and 0099).

Regarding Claim 37, Lewallen in view of Trapani teaches the limitations contained in parent Claim 31.
However, Lewallen in view of Trapani does not specifically disclose wherein the resource received by the validated mobile device is a URL that when selected causes a second resource to be download to the validated mobile device. 
Merrill teaches a system management framework for application delivery and configuration management of mobile devices. The framework includes a management server that is configured to communicate download instructions for purposes of configuration management of mobile computing devices (See Merrill’s Abstract). Merrill 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Merrill with the teaching as in Lewallen and Trapani to provide the user with a framework that eliminates undesired security exposure. The motivation for doing so would have been to provide the user with a 

Regarding Claim 38, Lewallen in view of Trapani and in further view of Merrill teaches the limitations contained in parent Claim 37. Trapani further teaches:
Trapani in Col. 27 lines 33 – 50, further teaches that user authentication and secure communication is preferred by certain web sites for private end-to-end communication. HTTP Basic Access Authentication scheme is a method of user authentication, by passing a user name and password back to a web server.
However, Lewallen in view of Trapani does not specifically disclose wherein the second resource downloaded to the validated mobile device is executed by the validated mobile device. 
Merrill in par 0067 – 0091, further teaches that the generated download instruction file includes various parameters relating to how, when, from where, and under what conditions the subject offering 408 or package may be downloaded by the mobile client 304. The parameters include signatures (Signed hash of the file). Merrill in par 0107 and Fig. 6, further teaches that download component 414 receives the communicated offering(s) 408 from management server 302. The download component verifies the signatures of the download (e.g., a hash) in an action 618, and passes the downloaded files to instruction interpreter 416. In order to be install in action 620.


Regarding Claim 39, Lewallen in view of Trapani and in further view of Merrill teaches the limitations contained in parent Claim 37. Lewallen further teaches:
Lewallen in Col. 10 lines 6 – 10, further teaches that the program developer may insert W3C API interfaces in a mixed statement program to manipulate a DOM implemented by the user interface program.  The program developer can access the browser layout engine to generate the user interface for a program written in a different program language, such as Java. This allows the program developer to "draw" the user interface using the HTML browser in the user’s system to provide a user interface that has the same look and feel presented by the installed browser). Accordingly, each element is maintained with attributes of the element. This allows a user to delete, add, or change its content or add or change an attribute. The DOM makes all of the objects in a page, e.g., HTML or XML page, such as images, form and even CSS properties, accessible to an application. Thus, the DOM must be updated in order to reflect user changes to its content. 

However, Lewallen in view of Trapani does not specifically disclose wherein the second resource downloaded to the validated mobile device is used to update at least in part a previously received mobile software application.
Merrill in par 0067 – 0091, further teaches that the generated download instruction file includes various parameters relating to how, when, from where, and under what conditions the subject offering 408 or package may be downloaded by the mobile client 304. The parameters include signatures (Signed hash of the file). Merrill in par 0107 and Fig. 6, further teaches that download component 414 receives the communicated offering(s) 408 from management server 302. The download component verifies the signatures of the download (e.g., a hash) in an action 618, and passes the downloaded files to instruction interpreter 416. In order to be install in action 620.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Merrill with the teaching as in Lewallen and Trapani to provide the user with a framework that eliminates undesired security exposure. The motivation for doing so would have been to provide the user with a system management framework that provides multiple signature system substantially eliminates undesired security exposure when the mobile device is operating beyond the protection of a corporate firewall, thus ensuring that the mobile client application downloads remain secure (See Merrill’s par 0034 and 0099).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL MERCADO/Primary Examiner, Art Unit 2176